Title: From John Adams to Benjamin Lincoln, 30 March 1797
From: Adams, John
To: Lincoln, Benjamin



Dear Sir
Philadelphia March 30. 1797

I received with much Pleasure your favour of the 19th. If I should meet with any “Roses,” in my Path, I shall thank you for your congratulations, and when I set my foot on “thorns” as I certainly shall, I will thank you equally for your condolence. But when you assure me that you “feel a confidence in the safety of our political Bark,” you give me much comfort, and I pray you may not be dissappointed.
It is a delicate Thing, for me to Speak of the late Election.  To myself, personally it “my Elevation” might be a matter of Indifference, or rather of Aversion. Had Mr Jay, or Some others been in question, it might have less mortified my Vanity, and infinitely less allarmed my Apprehensions for the Public. But to see such a Character as Jefferson, and much more such an unknown Being as Pinckney, brought over my head and trampling on the Bellies of hundreds of other Men infinitely his Superiours in Talents, Services and Reputation, filled me with Apprehensions for the Safety of Us all. it demonstrated to me, that if the Project succeeded our Constitution could not last four years; We should have been Set afloat and landed the Lord knows where.  That must be a Sordid People, indeed, a People destitute of a sense of honour, Equity and Character, that could submit to be governed, and see hundreds of its most meretorious Public Men, governed by a Pinckney under an elective Government. Hereditary Government, when it imposes, young, new, inexperienced Men upon the Public, has its Compensations and equivalents: but elective Governments have none. I mean by this no disrespect to Mr Pinckney—I believe him a Worthy Man. I Speak only by Comparison with others.
I have it much at heart to settle all disputes with France and nothing shall be wanting on my Part to accomplish it, excepting a violation of our faith and a Sacrifice of our honour.  But Old as I am, War, is even to me, less dreadful, than Iniquity or deserved disgrace.  Nothing can be done of much moment in the Way even of negotiation without the Senate and nothing else without Congress.
Your Project has been long ago considered, and determined on—Mr Jefferson would not go. His Reasons are obvious. He has a Station assigned him by the Nation, which he has no right to quit, nor have I any right perhaps to call him from. I may hereafter communicate to you, what I have never communicated to any other, what has passed upon this Subject.  The Circumstance of Rank is too much. We shall never be respected in Europe, while We comfound Ranks in this manner, in their Eyes.  The Chief Justice was too much, to send to England.  I have Plans in Contemplation that I dare say will Satisfy you, when they come to be develloped.  I regret the time, that must be lost before the Senate and Representatives can assemble.
With two Such popular Characters at the Head of Massachusetts so near to Rhode Island: with Governor Clinton at the head of N. Y. and Governor Henry, in Virginia so near to N. Carolina: there is some reason to be jealous.  a convulsion, with such Men engaged openly or Secretly in favour of it, would be a Serious Evil. I hope however that my fears are groundless.—and have too much Charity for all of them, to imagine that they mean to disturb the Peace of our Israel.
Mr Henshaw like all others must apply to the President, if he has any Views of Employment.—He has never communicated to me any desire of any Thing. I believe him to be a very worthy man.
This Letter is very free, and of course confidential.
We have got down Molosus to two and an half Cents: but I was obliged to reduce it, the Senators being equally divided.  But when they saw that I had reduced it to three Cents, they took the Resolution to take away the Drawback on Rum, and reduced Molosus half a Cent lower.—They have not been very Severe upon me for what they call my Partiality for the Eaters and Distillers of Molosus.
With great Regard, I am, Sir your / most obedient

John Adams.